Citation Nr: 1505610	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-27 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar spine disability.

4.  Entitlement to service connection for a sleep disability, to include as secondary to post-concussion syndrome.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to post-concussion syndrome.

6.  Entitlement to service connection for a headaches disability, to include as secondary to post-concussion syndrome.

7.  Entitlement to service connection for weight gain, to include as secondary to post-concussion syndrome.

8.  Entitlement to service connection for sensitivity to heat, to include as secondary to post-concussion syndrome.

9.  Entitlement to service connection for residuals of a sprain of the lumbar spine, to include as secondary to post-concussion syndrome.

10.  Entitlement to service connection for residuals of a sprain of the cervical spine, to include as secondary to post-concussion syndrome.

11.  Entitlement to service connection for hypertension, to include as secondary to post-concussion syndrome.

12.  Entitlement to a rating in excess of 40 percent for post-concussion syndrome


REPRESENTATION

The Veteran represented by:    The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran, after disagreeing with the December 2009 ratings decision, elected to have his case reviewed by a decision review officer (DRO) before the appeal was certified to the Board.  The RO indicated that the Veteran did not return the election in a timely manner.  The Veteran has objected to this, asserting he made a timely election and requests a remand so his appeal may be reviewed by a DRO.  The Veteran is correct that he made a timely election for a DRO review.  It appears the RO made a mistake because the document was temporarily misfiled.  The election has now been associated with the Veteran's file.  The Board finds, however, that a remand is unnecessary as the statement of the case was prepared by a DRO and thus, the Veteran received the review he requested.  

The issues of service connection for a sleeping disorder, service connection for chronic fatigue syndrome, service connection for residuals of a cervical sprain, service connection for residuals of a lumbar sprain, service connection for hypertension, and a rating higher than 40 percent for post-concussion syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated March 22, 1988, the RO originally denied a claim of service connection for hypertension, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the March 22, 1988, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.

3.  By a rating decision dated in March 22, 1988, the RO originally denied a claim of service connection for a cervical spine disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

4.  Evidence added to the record since the March 22, 1988, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for cervical spine disability, and raises a reasonable possibility of substantiating the claim.

5.  By a rating decision dated in March 22, 1988, the RO originally denied a claim of service connection for lumbar spine disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

6.  Evidence added to the record since the March 22, 1988, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for lumbar spine disability and raises a reasonable possibility of substantiating the claim.

7.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's headache disability was incurred during active service.

8.  Weight gain is a symptom or finding and not a chronic disability for which VA disability benefits may be awarded.

9.  Sensitivity to heat is a symptom or finding and not a chronic disability for which VA disability benefits may be awarded.




CONCLUSIONS OF LAW

1.  The March 22, 1988 rating decision which denied a claim of entitlement for service connection for hypertension is final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since March 22, 1988 when the RO denied the claim of entitlement for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The March 22, 1988 rating decision which denied a claim of entitlement for service connection for a cervical spine disability is final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  New and material evidence has been received since March 22, 1988 when the RO denied the claim of entitlement for service connection for a cervical spine disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The March 22, 1988 rating decision which denied a claim of entitlement for service connection for a lumbar spine disability is final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

6.  New and material evidence has been received since March 22, 1988 when the RO denied the claim of entitlement for service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

7.  The criteria for service connection for headaches are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).
8.  The criteria for the establishment of service connection for weight gain have not been met.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

9.  The criteria for the establishment of service connection for sensitivity to heat have not been met.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for a headaches disability and the claims to reopen service connection for hypertension, a cervical spine disability, and a lumbar spine disability are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to those claims is not necessary.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 
The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- VCAA notice by letter, dated in July 2009.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in January 2009 and in August 2012.  

The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as an explanation for the conclusions reached.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As discussed below, there are several issues being remanded because relevant private treatment records have not been associated with the claims file or the examinations as to those disabilities are inadequate.  The Board finds that no prejudice to the Veteran has occurred proceeding to an adjudication of the issues discussed below without also remanding the claims decided in this decision.  The claim of service connection for the headache disability is decided in the Veteran's favor.  As to the service connection claims of weight gain and sensitivity to heat, as discussed below, weight gain and sensitivity to heat are not disabilities for VA purposes.

As the Veteran has not identified any additional evidence pertinent to the claims decided and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

New and Material Evidence to Reopen the Claims of Service Connection for Hypertension, Service Connection for a Cervical Spine Disability and Service Connection for a Lumbar Spine Disability

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for hypertension, service connection for a cervical spine disability, and service connection for a lumbar spine disability were denied in a rating decision dated March 22, 1988.  The RO denied the claim on the basis that the evidence failed to establish a diagnosis of hypertension and a permanent residual or chronic cervical spine or lumbar spine disability since service.  The Veteran was notified of the decision by a letter issued in April 1988.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the March 1988 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding these claims occurred in April 2009 when the Veteran filed a claim for service connection for hypertension and back disabilities, which the RO construed as claims to reopen the claims of service connection for hypertension, service connection for a cervical spine disability, and service connection for a lumbar spine disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Reopening the Claim for Service Connection for Hypertension

The RO denied the claim for service connection for hypertension on the basis that the evidence did not establish a diagnosis of hypertension.  Since the prior final rating decision in March 1988, VA has received additional evidence, including VA treatment records, and lay statements by the Veteran's employees.

In service, the Veteran had elevated blood pressure readings on several occasions, such as December 1985 (140/88 & 142/102), June 1986 (150/80), July 1987 (140/90), and September 1987 (146/82).

The Veteran had elevated readings in the January 1988 VA examination consisting of 140/95, 145/95, 150/105, and 140/100.  He was advised to seek medical attention for his elevated blood pressure. 

In a June 1989 VA examination, the Veteran's blood pressure readings were normal, but he reported he had a history of hypertension.  He stated that as soon as he left service, his blood pressure readings were elevated and went to a private physician, who placed him on medication.  

In January 2009 VAX, the Veteran reported he was diagnosed with hypertension in 1987.  

To summarize the foregoing, the Veteran has submitted evidence that he has been diagnosed with hypertension.  Further, there is evidence the onset of his current hypertension disability is related to service as he had elevated readings in service and within a year of separation.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran currently has hypertension with a reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current hypertension.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a hypertension disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.
Reopening the Claim for Cervical Spine Disability

The RO denied the claim for service connection for a cervical spine disability on the basis that the evidence did not establish a permanent residual or chronic disability since service.  Since the prior final rating decision in March 1988, VA has received additional evidence, including VA treatment records, and lay statements by the Veteran and the Veteran's employees.

In October 1986, the Veteran fell while repelling from a helicopter and lost consciousness for 20-30 minutes.  Afterwards, he reported back and neck pain, and left sided weakness thereafter.  

He reported the same symptoms in a January 1988 VA examination but the examiner only listed a history of injury to the cervical spine and lumbar spine.  A neuropsychiatric examination elicited weakness in the left upper extremity and hand.  

In June 1989, a VA examiner noted the Veteran's left hand grip was not as strong as the right.

In an August 2012 VA examination, the Veteran reported neck pain since the October 1986 accident.  He had reduced range of motion in extension, lateral flexion, and rotation.  Imaging studies were negative.  The examiner diagnosed mechanical neck pain.  

To summarize the foregoing, the Veteran has submitted evidence of a current disability, mechanical neck pain.  The Veteran has related the onset of his current cervical spine disability to the October 1986 injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current cervical spine disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as mechanical neck pain.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

Reopening the Claim for Lumbar Spine Disability

The RO denied the claim for service connection for a lumbar spine disability on the basis that the evidence did not establish a permanent residual or chronic disability since service.  Since the prior final rating decision in March 1988, VA has received additional evidence, including VA treatment records and lay statements by the Veteran and the Veteran's employees.

In October 1986, the Veteran fell while repelling from a helicopter and lost consciousness for 20-30 minutes.  

He reported the same symptoms in a January 1988 VA examination but the examiner only listed a history of injury to the cervical spine and lumbar spine.  A neuropsychiatric examination elicited weakness in the left upper extremity and hand.  

In June 1989, a VA examiner noted weakness on the left side of the body including a weak leg.  

In an August 2012 VAX, the Veteran had less movement then normal and pain upon movement.  The VA examiner diagnosed mild degenerative lumbar spondylosis.

To summarize the foregoing, the Veteran has submitted evidence of a current diagnosis, mild degenerative lumbar spondylosis.  The Veteran has related the onset of his current lumbar spine disability to the October 1986 injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current lumbar spine disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as mild degenerative lumbar spondylosis.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

Service Connection for a Headache Disability, Service Connection for Weight Gain, and Service Connection for Sensitivity to Heat

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Organic diseases of the nervous system, which could include a headache disability, is listed as a disease under § 3.309 as a chronic disease.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999).)  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

Secondary service connection may also be warranted for disability proximately due to or the result of a service connected disorder and where aggravation of a nonservice connected disorder is proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Service Connection for a Headaches Disability

In October 1986, the Veteran was injured while repelling from a helicopter.  It resulted in a head injury and he lost consciousness for about 20 minutes.  Within a short time thereafter, he started complaining of headaches along with neck and low back pain and left sided weakness.  There is no separation examination associated with the Veteran's service treatment records.  The Veteran is currently service connected for a traumatic brain injury disability, diagnosed as post-concussion syndrome.

In a January 2009 VA examination, the Veteran reported he has had headaches since the repelling accident and learned to live with them.  The headaches are mild, intermittent, and not associated with photosensitivity.  An x-ray of the skull was normal.  The examiner diagnosed intermittent headaches but stated the headaches were not the result of the repelling accident because it had been 20 years since the accident.  

In an August 2012 VA examination, the Veteran stated he had a headache almost every day located in the frontal area in the form of sharp, constant pressure.  None of the headaches are prostrating and he does not have any non-headache symptoms associated with the headaches such as nausea and vomiting or photosensitivity.  The duration is less than a day and has no impact on the ability to work.  The examiner concluded the headaches are not caused by or the result of the October 1986 repelling accident.  He noted headaches are normal and expected from concussions but resolve fairly quickly.  In a grade 2 concussion, headaches resolve in a few days and in a grade 3 concussion, they resolve in 3-6 months.  The examiner concluded the Veteran's history was consistent with this as there was a silent interval between separation and when he sought treatment. 

After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for a headache disability are met. Post-service medical records do not reference reports of frequent headaches since separation, but the Veteran states they have continued since separation.  The Veteran has stated they are mild, treated with over the counter medication, and he has learned to live with them.  Further, he was diagnosed with an intermittent headaches disability in the January 2009 VA examination.  Thus, there is evidence of a current headache disability.  As such, Davidson/Shedden element (1) has been demonstrated.
As noted, the Veteran testified that his headaches started while serving and the attacks have never stopped.  The service treatment records reference headache complaints following the accident.  Therefore, Davidson/Shedden element (2) has been satisfied.

Finally, the Board finds that Veteran's testimony as to the onset of his headache disability in service, which has remained until the present, and his attribution of his headaches to service satisfies Davidson/Shedden element (3).  Headache symptoms are certainly symptoms which lay persons are uniquely qualified to report.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  The Board finds that the Veteran's lay statements are credible, and therefore finds that not only is there evidence of in-service incurrence of headaches, but that the headaches have recurred from separation to the present.  While there otherwise is no medical opinion in the file linking the current headache disability to service, this is a case in which the Veteran's lay opinion is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)(Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

The Veteran is competent and credible to report that he began experiencing headaches in service and has experienced headaches ever since service.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

While later service treatment records and post-service treatment records are silent for headaches, this is consistent with his evidence that he has learned to live with the headaches and uses over the counter medication.  There is no medial record indicating he ever denied headaches or gave any history inconsistent with what he reported to the VA examiners and his written statements submitted in this claim.  Thus, the Veteran's lay statements are competent and credible with regard to the onset and continued occurrence of headaches in service and since.  With evidence of a current disability and evidence of a relationship between the current disability and a head injury/concussion in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

The Board recognizes that the VA examiners did not find a relationship between headaches and service, but against that evidence is the Veteran's testimony not only as to the injury, but also the onset and continued presence of headaches to the present.  It does not appear either VA examiner considered the Veteran's history, including his evidence that headaches started after the October 1986 repelling accident and have continued ever since.  Further, as to the August 2012 VA examiner, the service treatment records do not contain a concussion grade and the examiner does not explain how he concluded the Veteran suffered either a Grade 2 or a Grade 3 concussion.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  To the extent that the VA examiners relied on the absence of documented medical evidence to corroborate headaches during a period of active duty and since, under the circumstances of the case, this reliance has minimal probative value as the Board finds that the Veteran is competent and credible to describe headaches during active duty and since service.  For the reasons expressed, the Board finds the Veteran's statements more probative than the opinions of the VA examiners, who discounted the Veteran's competent and credible evidence of the occurrence, onset, and continuity of headaches.

Resolving all doubt in favor of the Veteran, service connection for a headaches disability is warranted.  38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Weight Gain and Service Connection for Sensitivity to Heat

The Veteran weighed 170 pounds in July 1987, towards the end of his service.  At VA examinations in January 1988 and June 1989, he weighed 195 pounds.  At the January 2009 VA examination, he weighed 250 pounds.  He stated he believed he had gained approximately 30 pounds since separation because he was always tired and unable to work out.  The Veteran attributed the tiredness to chronic fatigue syndrome.  In the same VA examination, the Veteran stated he always feels hot and does not know what causes it.  The Veteran reported his thyroid levels as normal although the laboratory result for the VA examination was high.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for weight gain and sensitivity to heat.  Neither weight gain nor sensitivity to heat are disabilities for VA purposes. 

Weight gain and heat sensitivity are findings or symptoms and are not disabilities in and of themselves for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   Instead, weight gain or heat sensitivity are what results from a disability such as chronic fatigue syndrome.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  Weight gain is a finding that manifests itself only in examination and is not a disability for which service connection can be granted.  In a similar manner, sensitivity to heat is a symptom and not a disability for which service connection can be granted.  As such, service connection for weight gain and service connection for sensitivity to heat are not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for weight gain and service connection for sensitivity to.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for a cervical spine disability is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened, and to this extent the appeal is granted.

Entitlement to service connection for a headache disability is granted.

Entitlement to service connection for weight gain is denied.

Entitlement to service connection for sensitivity to heat is denied.


REMAND

As noted the Veteran is currently service connected for post-concussion syndrome, currently rated at 40 percent.  He has filed a claim for an increased rating.  In the Veteran's substantive appeal, the Veteran mentioned treatment at a private hospital, Weusthoff Hospital in Rockledge, Florida for seizures and argues this evidence is critical to his claim.  On remand, the RO should ask the Veteran to submit either private treatment records related to the Veteran's treatment or a sign a release authorizing VA to obtain such records.

In this regard, the Board notes that in a VA examination in January 2009, the VA examiner noted that the Veteran saw a private physician identified as Dr. Asperilla who diagnosed chronic fatigue syndrome in 2005.  The examiner's report even indicates he reviewed Dr. Asperilla's records, but the records have not been associated with the file.  There also is a suggestion that he saw a private physician shortly after separation who diagnosed the Veteran's hypertension.  Again, these private physician's records should be requested and associated with the claims file

It is also not clear to the Board whether the VA examiners in 2009 and 2012 reviewed VAMC treatment records not associated with the file.  There are records referring to testing VA for cognitive impairment and sleep apnea in 2009, but the 2012 VA examiner appears to refer to VAMC records in his report such as a radiological study establishing lumbar spondylosis.  There are no such imaging studies available for the Board's review.  Further, the statement of the case indicates that VA medical records dating up to June 2012 were reviewed but these records have not been associated with the claims file.  

VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, a complete set of VAMC records from separation from service to the present should be requested to ensure that the Board has all relevant VAMC records.

As the Veteran has indicated that his post-concussion syndrome is now resulting in seizures, the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the Board has determined that new VA examinations are warranted regarding the service connection claims currently on appeal.  First, the VA examiner in 2009 stated the disabilities at issue are not related to the Veteran's TBI disability, post-concussion syndrome, but did not give any reasons or basis for the opinions reached.  

In addition, the Board notes that the VA examiner in August 2012 notes for several disabilities that previous rating decisions were reviewed and the Veteran did not provide new and material information regarding a particular disability.  Whether evidence is "new and material" is a factual determination for the Board, not a medical opinion.  The examiner was asked to provide an opinion based upon the totality of the evidence, not whether evidence since the last rating decision was "new and material."

Specifically, as to hypertension, the VA examination in August 2012 addressed whether the Veteran's hypertension was the result of a repelling accident in October 1986 and even addressed medical literature submitted by the Veteran addressing the connection between traumatic brain injury and acute high blood pressure.  The examiner, however, never addressed whether hypertension had its onset or is the result of service generally, even if the October 1986 accident had no role in the Veteran's current hypertension. 

According to VA Training Letter 00-07 (July 17, 2000), hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  Under VA rating criteria, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90. 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under the criteria set forth in the VA Training Letter, the Board notes that the Veteran was noted several times in service to have elevated blood pressure readings that might meet the criteria for a diagnosis of hypertension.  In service, the Veteran had elevated blood pressure readings on several occasions such as, but not limited to December 1985 (140/88 & 142/102), June 1986 (150/80), July 1987 (140/90), and September 1987 (146/82).  The December 1985 treatment note even raised the suggestion that the Veteran might have hypertension.  Shortly after the Veteran left active duty, he had elevated readings in the January 1988 VA examination consisting of 140/95, 145/95, 150/105, and 140/100.  He was advised to seek medical attention for his elevated blood pressure. 

Yet, the examiner did not comment on whether hypertension had its onset in or shortly after service irrespective of the October 1986 repelling accident.  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to his cervical and lumbar spine disabilities, besides the needed medical records, the VA examinations do not discuss his symptoms that persisted after the October 1986 accident such as the Veteran's continued pain.  He also had left side body weakness, which appears to have been attributed to his post-concussion syndrome, but some of these symptoms could have been the result of a cervical or lumbar spine disability and should be addressed by the examiner.  The examinations do seem to rely upon the lack of any medical documentation of symptoms, complaints, diagnoses, and treatment from separation to the present.  The opinions, however, ignore the Veteran's lay evidence of continued pain and other symptoms.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The VA examination in August 2012 is also inadequate regarding the Veteran's claim for service connection for a sleep disturbance disability.  The Veteran filed a claim for service connection for sleep apnea and the examiner determined it was not due to the October 1986 repelling accident.  Again, he did not comment on whether sleep apnea had its onset or is the result of service generally.  In addition, although the examiner stated medical literature did not find TBI as a risk factor for a sleeping disability, the Veteran has submitted articles that have found an association between sleeping disorders and TBI.  Upon remand, the examiner is asked to review the medical literature and explain this discrepancy.  Finally, it appears that the Veteran's sleeping disturbance is multifactorial.  A September 2009 sleep study diagnosed obstructive sleep apnea, atypical sleep onset, significant sleep disruption, limb movement, and paradoxical insomnia.  The examiner offered an opinion only on obstructive sleep apnea and did not comment on whether the other factors might be related to service. 

As to chronic fatigue syndrome, again the VA examiner limited his opinion as to whether the post concussion syndrome was caused by the October 1986 repelling injury and did not discuss whether his chronic fatigue syndrome, diagnosed in 2005, is caused by or the result of service generally and failed to consider the Veteran's lay evidence of fatigue and tiredness since separation.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Weusthoff Hospital in Rockledge, Florida and Dr. Asperilla as well as the records of the private physician who diagnosed hypertension and any other medical caregiver who have treated and cared for the Veteran for any of the conditions at issue. 

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, notify the Veteran that the claim will be rated on the evidence available but that if the records are later submitted the claim may be readjudicated.

2.  Obtain all VA medical records of treatment of the Veteran from separation from service to the present.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  After the foregoing records development is complete, provide the Veteran with a VA hypertension examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a hypertension disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.
Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner concludes any hypertension disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any hypertension disability was caused by or aggravated by the Veteran's service connected disabilities.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically comment on elevated blood pressure readings on several occasions in service and the elevated readings in the January 1988 VA examination.  

A complete rationale for any opinion offered should be provided.

4.  After the foregoing records development is complete, provide the Veteran with a VA examination regarding chronic fatigue syndrome.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a chronic fatigue syndrome or another diagnosis causing fatigue.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner concludes any fatigue disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any fatigue disability was caused by or aggravated by the Veteran's service connected disabilities.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically comment on the medical evidence that he had a positive EBV titer and B-12 injections when the Veteran was told he had chronic fatigue syndrome in 2005

The examiner is asked to specifically comment on the evidence suggestion he had adrenal fatigue, low testosterone, and metabolic syndrome

A complete rationale for any opinion offered should be provided.

5.  After the foregoing records development is complete, provide the Veteran with a VA sleep disturbance disability examination, including but not limited to, obstructive sleep apnea.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a sleep disturbance disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner concludes any sleep disturbance disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any hypertension disability was caused by or aggravated by the Veteran's service connected disabilities.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically comment on whether the medical literature supports an association between a total brain injury (TBI) and a sleeping disorder and should specifically comment on the medical literature submitted by the Veteran that supports such an association.  The examiner is advised that medical literature discussing a link between a disability and another disability or service does not have to be established to the point of being generally accepted or reach the level of consensus in the scientific community.  Instead, the law requires only that the medical literature support an association if it is in an approximate balance of positive and negative evidence to support an association.

The examiner is asked to specifically comment on the various factors noted in a September 2009 sleep study noting that besides obstructive sleep apnea, the Veteran's sleep was affected by atypical sleep onset, significant sleep disruption, limb movement, and paradoxical insomnia.  

A complete rationale for any opinion offered should be provided.

6.  After the foregoing records development is complete, provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a cervical and/or lumbar spine disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service. Any opinion provided should be reconciled with the previous opinions obtained.

If the examiner concludes any cervical and/or lumbar spine disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any hypertension disability was caused by or aggravated by the Veteran's service connected disabilities.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically comment on whether the repelling incident in October 1986 as described by the Veteran and contemporaneous treatment records, biomechanically relate to any current disability of the cervical spine or the lumbar spine.    

A complete rationale for any opinion offered should be provided.

7.  After all of the development requested is completed, readjudicate the claims for service connection for a cervical spine disability, service connection for a lumbar spine disability, service connection for hypertension, service  connection for a sleeping disability, service connection for chronic fatigue syndrome, and an increased rating for post-concussion syndrome.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


